PER CURIAM.
This cause coming on to be heard upon the motion of Chicago Title & Trust Company, a corporation, appellant, and upon a confession of error of all parties hereto and a stipulation that this cause may be reversed and remanded with the same instructions as in the Matter of Tudor Gables Building Corporation, a Corporation, Debtor, Chicago Title & Trust Company, Appellant, v. Tudor Gables Building Corporation, et al., Appellees, No. 5714, 83 F.(2d) 871, and this court having jurisdiction of the subject-matter of the parties and being fully advised in the premises:
It is ordered that this cause be reversed and remanded, with instructions to consider the evidence with respect to the services rendered in aid of the plan, if any, prior to the bankruptcy proceedings, to enter findings and decree accordingly, and for further proceedings not inconsistent with the opinion in the Matter of Tudor Gables Building Corporation consolidated appeals Nos. 5713, S760, 5714, 5761, and 5715.
*1019It is further ordered that a mandate may issue in the same form and with the same directions as in said Tudor Gables case No. 5714.